            Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 1 of 20



                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON, individually and on
 behalf of a class of all persons and entities
 similarly situated,
                                                    Case No.
                Plaintiff,
                                                    COMPLAINT-CLASS ACTION
 v.

 THE ADVISORY GROUP, LLC d/b/a TAX
 ADVISORY GROUP d/b/a TAX LAW
 ADVOCATES d/b/a TAX LAW ADVISORY
 and JEFF KHATIB,

                Defendants.


                               CLASS ACTION COMPLAINT

                                    Preliminary Statement

       1.      Plaintiff Stewart Abramson (“Plaintiff”) brings this action under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices,

Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012), and the Consumers Legal Remedies

Act (“CLRA”), Cal. Civ. Code §§ 1750 et seq., which likewise regulates telemarketing, id. §

1770(a)(22).

       2.      Unfortunately, since the TCPA was enacted in 1991, the problem has only gotten

worse. “Month after month, unwanted [communications], both telemarketing and informational,

top the list of consumer complaints received by the [Federal Communications] Commission.” In

re Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 30

FCC Rcd. 7961, 7991 ¶ 1 (2015)
             Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 2 of 20



        3.      The TCPA is designed to protect consumer privacy by prohibiting—among other

tactics—prerecorded or autodialed telemarketing calls to cellular telephones. Such calls are

permitted only if the caller has the “prior express written consent” of the called party.

        4.      Plaintiff alleges that Defendants The Advisory Group, LLC (“TAG”) d/b/a Tax

Advisory Group d/b/a Tax Law Advocates d/b/a/ Tax Law Advisory and Jeff Khatib

(collectively, “Defendants”) sent Plaintiff a prerecorded telemarketing call without his prior

express written consent, in violation of the TCPA.

        5.      TAG has been sued under the TCPA several times before for violations of the

TCPA.

        6.      The call to Plaintiff was transmitted using technology that is capable of generating

thousands of similar calls per day. Accordingly, Plaintiff brings this action on behalf of a

proposed nationwide class of those who received prerecorded telemarketing calls from

Defendants, as defined in further detail below.

        7.      Despite having been found liable to Plaintiff himself under the TCPA in prior

litigation, Defendant is still robocalling him in violation of the TCPA. Enough is enough.

        8.      A class action is the best means of obtaining redress for Defendants’ illegal

telemarketing and is consistent with both the private right of action afforded by the TCPA and

the fairness and efficiency goals of Federal Rule of Civil Procedure (“Rule”) 23.

                                                 Parties

        9.      Plaintiff is a resident of Pennsylvania.

        10.     Plaintiff is a resident of this District.

        11.     TAG does business as Tax Advisory Group.

        12.     TAG does business as Tax Law Advocates.




                                                     2
           Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 3 of 20



        13.     TAG does business as Tax Law Advisory.

        14.     TAG is a limited liability company.

        15.     TAG is organized under the laws of Wyoming, and it is also registered in the

State of California.

        16.     TAG conducts business, including automated telemarketing to Plaintiff and other

members of the public, throughout Pennsylvania and this District.

        17.     TAG’s principal place of business is 6725 Mesa Ridge Road, Suite 210, San

Diego, California 92121.

        18.     TAG may receive actual notice by mail or courier to, or personal service at, 6725

Mesa Ridge Road, Suite 210, San Diego, California 92121.

        19.     Jeff Khatib is a natural person employed by TAG involved in the telemarketing at

issue in this case.

                                      Jurisdiction & Venue

        20.     The telemarketing at issue in Plaintiff’s individual claims was deliberately

targeted to him while he was in Pennsylvania, in this District, at a phone number bearing a

Pennsylvania area code.

        21.     Defendants regularly engage in business in this District, including sending

telemarketing calls and selling tax-preparation services to Pennsylvanians.

        22.     This Court has federal-question subject matter jurisdiction over Plaintiff’s TCPA

claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal statute. 47 U.S.C. § 227;

Mims, 565 U.S. at 372.

        23.     This Court has supplemental jurisdiction over Plaintiffs’ CLRA claim pursuant to

28 U.S.C. § 1367 because the CLRA violation is so related to the TCPA violation—arising from




                                                 3
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 4 of 20



the same unsolicited, prerecorded telemarketing call—as to form part of the same case or

controversy.

       24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2) because a

substantial part of the events giving rise to Plaintiff’s claims—namely, the receipt of the illegal

telemarketing—occurred in this District.

                           The Telephone Consumer Protection Act

       25.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry.

       26.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A).

       27.     The TCPA makes it unlawful “to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party.” Id. § 227(b)(1)(B).

       28.     Calls made by an automatic telephone dialing system (“ATDS”) or with an

artificial or prerecorded voice are referred to as “robocalls” by the Federal Communications

Commission (“FCC”) and herein.

       29.     In enacting the TCPA, Congress found: “Evidence compiled by the Congress

indicates that residential telephone subscribers consider automated or prerecorded telephone

calls, regardless of the content or the initiator of the message, to be a nuisance and an invasion of

privacy.” Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 §

2(10). Congress continued: “Banning such automated or prerecorded telephone calls to the




                                                  4
           Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 5 of 20



home, except when the receiving party consents to receiving the call or when such calls are

necessary in an emergency situation affecting the health and safety of the consumer, is the only

effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id.

§ 2(12).

       30.     The TCPA’s sponsor described unwanted robocalls as “the scourge of modern

civilization. They wake us up in the morning; they interrupt our dinner at night; they force the

sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.” 137

Cong. Rec. 30,821 (1991) (statement of Sen. Hollings).

       31.     The FCC has repeatedly made clear that “prior express written consent” is

required before making telemarketing robocalls. Specifically, it ordered that a

               consumer’s written consent to receive telemarketing robocalls
               must be signed and be sufficient to show that the consumer: (1)
               received clear and conspicuous disclosure of the consequences of
               providing the requested consent, i.e., that the consumer will
               receive future calls that deliver prerecorded messages by or on
               behalf of a specific seller; and (2) having received this information,
               agrees unambiguously to receive such calls at a telephone number
               the consumer designates. In addition, the written agreement must
               be obtained without requiring, directly or indirectly, that the
               agreement be executed as a condition of purchasing any good or
               service.
In the Matter of Rules & Regulations Implementing the Telephone Consumer Protection Act of

1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted).

       32.     Encouraging people to hold robocallers accountable on behalf on their fellow

Americans, the TCPA provides a private cause of action to persons who receive such calls. 47

U.S.C. § 227(b)(3).

                      The Worsening Problem of Telemarketing Robocalls

       33.     Unfortunately, the problems Congress identified when it enacted the TCPA have

grown worse in recent years.


                                                 5
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 6 of 20



       34.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

Chairman).

       35.     “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Comment of the Staff of the Federal Trade Commission’s Bureau of

Consumer Protection, In re Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at p. 2; FCC

16-57 (June 6, 2016), available at

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-

consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

       36.     In 2017, the FTC received 4,501,967 complaints about robocalls, up from

3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National Do Not Call

Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-events/press-

releases/2017/12/ftc-releases-fy-2017-national-do-not-call-registry-data-book-dnc.

       37.     Most leading newspapers have been writing and reporting on the exploding

number of robocall complaints filed by consumers and widespread consumer outrage about

illegal telemarketing. E.g., Gail Collins, Let’s Destroy Robocalls, N.Y. Times. (Mar. 1, 2019),

https://www.nytimes.com/2019/03/01/opinion/robocall-scams.html; Tara Siegel Bernard, Yes,

It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html.




                                                6
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 7 of 20



       38.     An Emmy-winning journalist recently observed: “Everybody is annoyed by

robocalls. Hatred of them might be the only thing that everyone in America agrees on now.”

Robocalls, Last Week Tonight with John Oliver (HBO Mar. 10, 2019), available at

https://www.youtube.com/watch?v=FO0iG_P0P6M.

       39.     The harm from of illegal robocalls is “is at least $3 billion per year from lost time

alone.” Babette Boliek & Eric Burger, Beating Back Unwanted Robocalls, FCC (June 5, 2019),

https://www.fcc.gov/news-events/blog/2019/06/05/beating-back-unwanted-robocalls (statement

of FCC Chief Economist and FCC Chief Technology Officer).

       40.     In fact, the harm is much greater than the time lost outright, because “little surges

of the stress hormone cortisol” from interruptions from smartphones result in elevated heart

rates, sweaty hands, tightened muscles, anxiety and distraction, a “switch cost” that weighs on a

person even after the interruption ends, reducing his or her efficiency by approximately 40%.

Stephanie Stahl, Constant Interruptions From Smartphone Can Impact Brain Chemistry,

Scientists Say, CBS Philly (May 29, 2018),

https://philadelphia.cbslocal.com/2018/05/29/scientists-constant-interruptions-smartphone-

impact-brain-chemistry/.

       41.     Robocalls are overwhelming hospitals and patients, threatening a new kind of

health crisis. Tony Romm, Robocalls Are Overwhelming Hospitals and Patients, Threatening a

New Kind of Health Crisis, Wash. Post (June 17, 2019),

https://www.washingtonpost.com/technology/2019/06/17/robocalls-are-overwhelming-hospitals-

patients-threatening-new-kind-health-crisis/.

                                       Factual Allegations

       42.     Defendants sell tax-preparation services to consumers.




                                                 7
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 8 of 20



       43.    Defendants use telemarketing to promote their products and obtain new

customers.

       44.    Defendants use prerecorded or artificial voices in their telemarketing. No live

person with the calling party speaks before the prerecorded message is played.

       45.    Defendants use equipment that can store numbers to be dialed in an order

specified by Defendants.

       46.    Defendants use equipment that can generate numbers to be dialed.

       47.    Defendants send telemarketing calls without manual intervention.

       48.    Defendants’ equipment allows for thousands of automated calls to be placed in a

single day. On most of these calls, no live human with Defendants ever speaks. Only after the

called party responds does TAG’s sales representative come on the line. That is, Defendants use

robocalls in part to shift the burden of wasted time from themselves onto consumers.

       49.    TAG has been sued time and again under the TCPA. Compl. at 13, 17, Donaca v.

The Advisory Grp. LLC, Case No. 3:16-cv-02825-BGS (S.D. Cal. Nov. 17, 2016), ECF No. 1;

Compl., Meyer v. Tax Law Advocates, Case No. 8:16-cv-00086-JLS-DFM (C.D. Cal. Jan. 20,

2016), ECF No. 1.

       50.    Indeed, TAG has been found liable under the TCPA before. For instance, it was

found liable under the TCPA to Plaintiff himself in Abramson v. The Advisory Group, LLC, Case

No. AR-17-001897 (C.P. Allegheny Cnty. Pa. filed Apr. 17, 2017).

       51.    Plaintiff has a cellular telephone number (412) 362-XXXX. All calls to him

referenced herein were to that number.

       52.    Plaintiff never provided prior express written consent to Defendants to call him

using artificial or prerecorded voices or an ATDS.




                                               8
           Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 9 of 20



        53.     Plaintiff never had an existing business relationship with Defendants.

        54.     On October 30, 2019, Plaintiff received a prerecorded telemarketing call out of

the blue. He had not requested the call. The purpose of the call was not to collect a debt owed

by Plaintiff.

        55.     The caller ID was (888) 709-4091.

        56.     The call began with a prerecorded message in a male voice. The message was

more or less this:

                If you owe more than $10,000 in tax debt, we have good news for
                you. If you don’t, please press the ‘2’ key now and you will be
                removed from our system. But if you do, please listen as our
                records indicate that you qualify for a huge reduction through the
                new “Fresh Start” program. Press the ‘1’ key to be connected to a
                live agent right now.
        57.     The prerecorded message was in no way customized to Plaintiff.

        58.     The company Nomorobo has reported that (888) 709-4091 is associated with the

same prerecorded message robocall that Plaintiff received. Nomorobo, (888) 709-4091 is a

Robocaller (last visited Nov. 21, 2019), https://www.nomorobo.com/lookup/888-709-4091

(press play).

        59.     Plaintiff pressed “1” in response to the prerecorded message so that he could

determine who had called him. A prerecorded message in a female voice played. The message

was more or less this: “All of our tax advisors are currently busy helping fellow taxpayers like

yourself. Leave us a message with a callback time, and one of our friendly tax advisors will call

you.”

        60.     On October 31, 2019, Plaintiff called (888) 709-4091 thrice. Each time, a

prerecorded message played. The message was more or less this: “All of our tax advisors are




                                                 9
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 10 of 20



currently busy helping fellow taxpayers like yourself. Leave us a message with a callback time,

and one of our friendly tax advisors will call you.”

       61.     On November 1, 2019, Plaintiff called (888) 709-4091. A live person answered.

He said that his name was Jeff Khatib and spelled his last name. He said that Plaintiff had

reached the “Tax Advisory Group”. He said that it was located in Mira Mesa, San Diego,

California. Plaintiff provided an e-mail address to Jeff Khatib.

       62.     Later on November 1, 2019, Jeff Khatib called Plaintiff. The caller ID was (619)

202-7686.

       63.     The company Nomorobo has reported that (619) 202-7686 is associated with

robocalls. Nomorobo, (619) 202-7686 is a Robocaller (last visited Nov. 21, 2019),

nomorobo.com/lookup/619-202-7686 (press play).

       64.     Later on November 1, 2019, Plaintiff called (619) 202-7686. The call was

answered by a prerecorded message, which stated: “Thank you for calling Tax Advisory Group.”

Plaintiff pressed a button to speak with a live person. A prerecorded message in a female voice

played. The message was more or less this: “All of our tax advisors are currently busy helping

fellow taxpayers like yourself. Leave us a message with a callback time, and one of our friendly

tax advisors will call you.”

       65.     Later on November 1, 2019, Plaintiff called (888) 709-4091. Plaintiff spoke with

Jeff Khatib. Plaintiff told Jeff Khatib that Plaintiff had not received an email from Jeff Khatib.

Shortly thereafter, Plaintiff received an email from Jeff Khatib. The email contained a hyperlink

to a Better Business Bureau profile, which, in turn, hyperlinked to www.taxlawadvisory.com.

The email contained the following contact information in the signature block: the email address

jeffk@taxadvisorygroup.us and the phone number (888) 980-8341 x 102.




                                                 10
              Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 11 of 20



            66.   On November 8, 2019, Jeff Khatib emailed Plaintiff: “Sorry it took me a while to

get back to you, below is the website for the company they use to generate robocalls. Predictive

Dialer | Auto Dialer Application | Five9.” In the foregoing sentence, “they” referred to TAG.

The email hyperlinked to Five9’s website.

            67.   Predictive dialers are ATDSs.

            68.   Five9’s dialers are ATDSs.

            69.   Plaintiff and his fellow class members were harmed by Defendants’ calls. They

were temporarily deprived of the legitimate use of their phones because the phone lines were tied

up with spam. Their privacy was invaded. They were distracted, frustrated, and annoyed.

                      Class Action Statement Pursuant to Local Civil Rule 23

            70.   As authorized by Rule 23(b)(2) and 23(b)(3) of the Federal Rules of Civil

Procedure and Rule 23(A) of the Local Civil Rules of Court of the Western District of

Pennsylvania, Plaintiff brings this action on behalf of all other persons and entities similarly

situated throughout the United States.

            71.   The class of persons Plaintiff proposes to represent is: all persons within the

United States to whom: (a) Defendants, any of them, and/or a third party acting on any of their

behalf, made one or more non-emergency telephone calls; (b) to their residential or cellular

telephone numbers; (c) using an artificial or prerecorded voice; (d) at any time in the period that

begins 4 years before the filing of the original complaint in this action and ends on the first day

of trial.

            72.   Notwithstanding anything herein to the contrary, excluded from the class are

Defendants, any entity in which Defendants (or any of them) have a controlling interest or that

has a controlling interest in Defendants (or any of them), Defendants’ legal representatives,




                                                   11
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 12 of 20



assignees, and successors, the judges to whom this case is assigned, and the employees and

immediate family members of all of the foregoing.

       73.     The proposed class members are identifiable through phone records and phone

number databases, which are in the possession, custody, or control of Defendants or their agents.

However, according to a report by the Department of Justice, some telecommunications

companies retain calling records for only 3 months. Accordingly, time is of the essence in

ensuring that this critical ESI is preserved.

       74.     The automated technology used to contact Plaintiff is capable of calling hundreds

of thousands of people per day. Class members number in the thousands, at least. Individual

joinder of these persons is impracticable.

       75.     Plaintiff is a member of the class.

       76.     Outcome-determinative questions of fact or law have the same answers for all

class members. These questions include but are not limited to the following:

               a.    Was the class member in the United States when she, he, or it received the

                     call(s) at issue? (Yes.)

               b.    Did Defendants call the class member on a date such that the class

                     member’s TCPA claim was not time-barred on the date that the original

                     complaint in this action was filed? (Yes.)

               c.    Did Defendants call the class member on her, his, or its residential or

                     cellular telephone number? (Yes.)

               d.    Did Defendants use an artificial or prerecorded voice when calling the class

                     member? (Yes.)

               e.    Was the purpose of the call telemarketing? (Yes.)




                                                12
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 13 of 20



               f.    Was the call necessitated by an emergency? (No.)

               g.    Had the class member provided prior express written consent before being

                     called? (No.)

               h.    What is the minimum statutory damages per violation the class member is

                     entitled to? ($500.)

               i.    Was Defendants’ violation of the class member’s rights under the TCPA

                     knowing or willful? (Yes.)

               j.    How much statutory damages per violation should the Court award the class

                     member? ($1,500.)

               k.    Should Defendants be enjoined? (Yes.)

               l.    Were the calls to the class member (i) to a business associate, customer, or

                     other person having an established relationship with the person or

                     organization making the call, (ii) for the purpose of collecting an existing

                     obligation, and/or (iii) generated at the request of the recipient? (No.)

       77.     Plaintiff’s claims are based on the same facts and legal theories as the claims of

all class members and therefore are typical of the claims of his fellow class members. Plaintiff

and his fellow class members all received Defendants’ telephone calls through the same or a

similar dialing system, heard the same or a similar artificial or prerecorded voice, for the same or

a similar telemarketing purposes, on their residential or cellular telephones despite not having

provided prior express written consent to such robocalls.

       78.     Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the class. Plaintiff is familiar with the TCPA. Despite its illegal

efforts to hide its identity in violation of the Telemarketing Sales Rule, Plaintiff successfully




                                                 13
             Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 14 of 20



obtained documentary evidence that the party calling him was TAG. That’s a key milestone in

TCPA litigation, and the challenge of successfully conducting such an investigation helps

explain why only 1 in 7,000,000 robocalls results in a federal TCPA lawsuit. Compare Herb

Weisbaum, It’s Not Just You—Americans Received 30 Billion Robocalls Last Year, NBC News

(Jan. 17, 2018), https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-

received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon, WebRecon Stats

for Dec 2017 & Year in Review (last visited Oct. 29, 2018), https://webrecon.com/webrecon-

stats-for-dec-2017-year-in-review/ (4,392 TCPA complaints). Plaintiff has prevailed in TCPA

litigation against Defendant before. Plaintiff will fairly and adequately protect the interests of

the class.

        79.      The proposed class counsel have adequate financial resources and extensive track

records successfully litigating TCPA class actions. One of them served as co-counsel to a TCPA

class representative whose case resulted in a jury verdict in favor of the class, trebled by the

court to $1,200 per call, $3,000 per class member — $61 million in total. Krakauer v. Dish

Network, L.L.C., No. 1:14-CV-333, 2018 U.S. Dist. LEXIS 203725, at *3, 9-10 (M.D.N.C. Dec.

3, 2018), aff’d, 925 F.3d 643 (4th Cir. 2019). The court found:

                 Regardless of the underlying subject matter, it takes skilled counsel
                 to successfully manage an 18,000-plus member class action. It
                 takes a different set of highly developed skills to successfully
                 achieve a jury verdict. Class Counsel here is particularly
                 experienced and skilled in TCPA litigation, having settled
                 numerous TCPA class actions including acting as co-lead counsel
                 in a multidistrict TCPA case. Class Counsel also successfully
                 litigated complicated questions involving standing, class
                 certification, agency, and res judicata in this matter.
Id. at *9 (citations omitted).

        80.      Defendants actions are generally applicable to the class and Plaintiff.




                                                  14
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 15 of 20



       81.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. Class members may be ascertained from records maintained by

Defendant and/or their agents.

       82.      The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case and given the small

recoveries available through individual actions.

       83.      Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                           Legal Claims

                                       Count One:
          Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)

       84.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

       85.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

residential and cellular telephone numbers of Plaintiff and members of the class using an

artificial or prerecorded voice.

       86.      Plaintiff and members of the class are entitled to an award of $500 in damages per

violation. 47 U.S.C. § 227(b)(3)(B).

       87.      Plaintiff and members of the class are entitled to an award of $1,500 in damages

per knowing or willful violation. 47 U.S.C. § 227(b)(3) (hanging paragraph).




                                                   15
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 16 of 20



       88.     Plaintiff and members of the class are entitled to an injunction prohibiting

Defendants and all other persons who are in active concert or participation with them from

violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to any

residential or cellular telephone numbers using an artificial or prerecorded voice.

       89.     The public interest, including the interest of citizens of Pennsylvania and

California, will be served by the injunction. As shown above, people hate unsolicited

telemarketing robocalls. For similar reasons, and because it can hardly be said to be a hardship

to comply with a bright-line federal statute, the balance of hardships tips in favor of Plaintiff and

the putative class, and against Defendants. Plaintiff and putative class members lack an adequate

remedy at law and will be irreparably injured in the absence of an injunction, because

Defendants will continue committing so many TCPA violations that they will incur liability in

excess of their ability to pay. Defendants’ net worth is less than $100 million. Since 2016 if not

before, consumers have been suing TAG under the TCPA, but it keeps robocalling, in violation

of the TCPA.

       90.     Such an injunction will enforce an important right affecting the public interest, as

the legislative history of the TCPA, and the more recent agency and journalist commentary

shows. The cessation of Defendants’ maddening robocalls will confer a significant mental-

health benefit on a large class of persons in Pennsylvania and California. Public enforcement, if

any, has not stopped Defendants’ illegal robocalling. Accordingly, private enforcement, through

the private right of action in the TCPA, is needed. The financial burden should not in the interest

of justice be paid out of Plaintiff’s recovery because the burden of prosecuting a complex class

action such as this one through trial is hundreds of thousands of dollars in out-of-pocket costs




                                                 16
            Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 17 of 20



and millions of dollars in attorneys’ fees, dwarfing the monetary value of Plaintiff’s individual

claims.

          91.   Plaintiff further seeks all of the relief set forth below.

                                      Count Two:
       Violation of the Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(22)

          92.   Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

          93.   The calls at issue in this case weren’t disseminated to a business associate,

customer, or other person having an established relationship with the person or organization

making the call.

          94.   The calls at issue in this case weren’t for the purpose of collecting an existing

obligation.

          95.   The calls at issue in this case weren’t generated at the request of the recipient.

          96.   The telemarketing campaign at issue in this case was conceived, planned,

directed, organized, authorized, overseen, and ratified in California by Defendants and TAG’s

officers and members, who benefitted from such conduct in California.

          97.   The foregoing acts and omissions of Defendants and/or their affiliates or agents

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the CLRA, Cal. Civ. Code §§ 1750 et seq., by disseminating an unsolicited

prerecorded message by telephone without an unrecorded, natural voice first informing the

person answering the telephone of the name of the caller or the organization being represented,

and either the address or the telephone number of the caller, and without obtaining the consent of

that person to listen to the prerecorded message.




                                                   17
          Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 18 of 20



       98.     Plaintiff and members of the class are entitled to their reasonable attorneys fees

and an injunction prohibiting Defendants and all other persons who are in active concert or

participation with them from violating the CLRA, id. §§ 1750 et seq., by disseminating an

unsolicited prerecorded message by telephone without an unrecorded, natural voice first

informing the person answering the telephone of the name of the caller or the organization being

represented, and either the address or the telephone number of the caller, and without obtaining

the consent of that person to listen to the prerecorded message. Id. § 1780(a), (e).

       99.     The public interest, including the interest of citizens of Pennsylvania and

California, will be served by the injunction. As shown above, people hate unsolicited

telemarketing robocalls. For similar reasons, and because it can hardly be said to be a hardship

to comply with a bright-line statute of the state of one’s principal place of business, the balance

of hardships tips in favor of Plaintiff and the putative class, and against Defendants. Plaintiff and

putative class members lack an adequate remedy at law and will be irreparably injured in the

absence of an injunction, because Defendants will continue committing so many CLRA

violations that they will incur liability in excess of their ability to pay. Defendants’ net worth is

less than $100 million. Since 2016 if not before, consumers have been suing TAG for illegal

robocalling.

       100.    Such an injunction will enforce an important right affecting the public interest.

The cessation of Defendants’ maddening robocalls will confer a significant mental-health benefit

on a large class of persons in Pennsylvania and California. Public enforcement, if any, has not

stopped Defendants’ illegal robocalling. Accordingly, private enforcement, through the private

right of action in the CLRA, is needed. The financial burden should not in the interest of justice

be paid out of Plaintiff’s recovery because the burden of prosecuting a complex class action such




                                                  18
            Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 19 of 20



as this one through trial is hundreds of thousands of dollars in out-of-pocket costs and millions of

dollars in attorneys’ fees, dwarfing the monetary value of Plaintiff’s individual claims.

       101.     Plaintiff further seeks all of the relief set forth below.

                                            Relief Sought

       For himself and all class members, Plaintiff requests the following relief:

       A.       Certification of the proposed class;

       B.       Appointment of Plaintiff as representative of the class;

       C.       Appointment of the undersigned counsel as counsel for the class;

       D.       A declaration that Defendants violated the TCPA and CLRA;

       E.       An order enjoining Defendants and all other persons who are in active concert or

participation with them from engaging in the unlawful conduct set forth herein;

       F.       An award to Plaintiff and the class of damages, as allowed by law;

       G.       An award to Plaintiff and the class of punitive damages, as allowed by the CLRA;

       H.       An award to Plaintiff and the class of attorney’s fees, as allowed by California

Civil Code sections 1021.5 and 1780(e), or any other source of applicable law;

       I.       Leave to amend this Complaint to conform to the evidence presented at trial; and

       J.       Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.




                                                   19
Case 2:19-cv-01581-NR Document 1 Filed 12/09/19 Page 20 of 20



                     Plaintiff,
                     By Counsel,

                     By: _/s/ Clayton S. Morrow_________________________
                        Clayton S. Morrow
                        csm@consumerlaw365.com
                        Morrow & Artim, PC
                        304 Ross Street, 7th Floor
                        Pittsburgh, PA 15219
                        Telephone: (412) 281-1250

                        Anthony I. Paronich
                        anthony@paronichlaw.com
                        Paronich Law, P.C.
                        350 Lincoln Street, Suite 2400
                        Hingham, MA 02043
                        Telephone: (508) 221-1510
                        Subject to Pro Hac Vice




                              20
